Citation Nr: 1643891	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied reopening service connection for lumbar spine, posttraumatic stress disorder (PTSD) and right foot disorders, denied service connection for herpes, and reopened and denied service connection for bilateral hearing loss.  The Veteran timely appealed those issues.  

This case was initially before the Board in December 2015, at which time the Board denied service connection for herpes, denied reopening the claim of service connection for a lumbar spine disorder, and reopened and denied service connection for a right foot disorder.  The Board considers those issues to be final at this time and those claims will no longer be discussed in this decision.  

In the December 2015 decision, the Board additionally reopened the claims of service connection for bilateral hearing loss and PTSD.  Those claims were remanded for additional development.  

During the pendency of that remand, the AOJ awarded service connection for PTSD in a September 2016 rating decision; as no notice of disagreement with that rating decision has been received as of this time and that decision represents a full award of benefits sought on appeal at to that issue, the Board finds that the PTSD issue is also final at this time and it will no longer be addressed in this decision.  

This leaves solely the service connection claim for bilateral hearing loss; that claim has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

In the December 2015 remand, the Board ordered a new VA examination and medical opinion be obtained as the previous VA examiner relied solely upon the absence of documented hearing loss during military service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board additionally noted that the examiner failed to give any other alternative cause of the Veteran's bilateral hearing loss.  

The AOJ obtained another VA examination and medical opinion in March 2016.  That VA examiner, however, relied solely upon the lack of any noted in-service hearing loss, although she noted that the "current understanding of auditory physiology [was that] a prolonged delay in onset of noise-induced hearing loss was 'unlikely.'"  The examiner did not discuss the Veteran's in-service noise exposure, nor did that examiner give any other alternative cause of the Veteran's bilateral hearing loss.  

Given that evidence demonstrates a current bilateral hearing loss disability under 38 C.F.R. § 3.385 and there is conceded noise exposure in service due to the Veteran's military occupational specialty (MOS) as a rifleman, the Board finds that the March 2016 examiner's opinion is inadequate as it fails to address whether the conceded in-service noise exposure is the cause of the Veteran's bilateral hearing loss.  A remand is therefore necessary in order to obtain an addendum opinion from that examiner which addresses the facts of the case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Albuquerque VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Send this case to the March 2016 VA audiologic examiner for an addendum opinion regarding whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, or whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  The examiner should also specifically discuss alternative etiologies of the Veteran's bilateral hearing loss, as appropriate.

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

All opinions must be accompanied by an explanation.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

